 In the Matterof ANGEL NOVELTY COMPANYandUPHOLSTERERS' IN-TERNATIONALUNION OFNORTHAMERICA, (A. F. L.)Case No. R-4.931.Decided March 11, 1943Jurisdiction:wood products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition because of contract with rival union;rival union's contention that petitioner had not shown a sufficient interestto support the petition, because of a change of circumstances since theRegional Director's report, found without merit; contract renewable foryearly terms subject to defeasance upon thirty days' notice,heldno bar, whenitwas about to expire and petition was filed more than thirty days prior tothe expiration date ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company withspecified exclusions; stipulation as to.Mr. Alphonse,M. AngelandMr. C. F. Saunders,both of Fitch-Mass:, for the= Company.Mr. Ben ShouseandMr. Richard O'Brien,both of Fitchburg,Mass., for the A. F. of L..Grant d Angoff, by Mr. Frederick Cohen,of Boston, Mass., andMr. Thomas Binnall,of Gardner, Mass., for the C. I. O.Mr. A. Swrnner Lawrence,of counsel to the Board.DECISIONANDDIRECTION. OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Upholsterers' Interna-tional Union of North America, A. F. of L., herein called the A. F.of L., alleging that a question affecting commerce had arisen con-cerning the, representation of employees of Angel Novelty Com-pany, Fitchburg,Massachusetts, herein called the Company, theNational -Labor Relations Board provided for an appropriate hear-ing upon due notice before .Thomas H. Ramsey, Trial Examiner.Said hearing,was held at Fitchburg, Massachusetts, on February 24,1943.The Company, the A. F. of L., and United Furniture Work-ers, ofAmerica, Local 154, (CIO), herein called the C. I. 0., ap-48 N L. R. B, No. 4.115 16DECISIONS OF INATIONAL LABOR RELATIONS BOARDpeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT 'I.THE BUSINESS OF THE COMPANYAngel Novelty Company, a, Massachusetts corporation, has itsprincipal office and place of business in Fitchburgh, Massachusetts,where it is engaged in the manufacture of interior woodwork.TheCompany purchases annually for use at its Fitchburg plant raw ma-terial in the form of pine lumber valued at approximately $200;000,all of which is shipped to its Fitchburg plant from points outsidethe Commonwealth of Massachusetts.The Company produces an-nually at its Fitchburg plant" finished products of the, approximatevalue of $700,000; of which about 50 percent is shipped from -the-plant- to points outside the Commonwealth of Massachusetts.II.THE ORGANIZATIONS INVOLVEDUpholsterers' International -Union of North America is a labor-organization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.United Furniture Workers of America, Local 154, is a labor organi-zation, affiliated, with the Congress of Industrial Organizations,.admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about January 12, 1943, the A. F. of L. requested recogni-tion from the Company as exclusive bargaining agent for the Com-pany's employees.The Company declined the request for recognition upon the ground that it had a collective bargaining contractwith the C. I. O.The contract, which was introduced in evidence at the hearing, isan exclusive bargaining' agreement dated March 17, 1942, coveringthe employees here concerned and effective until March 17, 1943,of'a proposed termination or,'alteration 30 days before the, expira=tion date or before February 17 of any subsequent year. Since thecontract is about to expire and the A. F. of L. filed its original ANGEL NOVELTY COMPANY17petition more than,30 clays prior to the expiration-date, the contractdoes not constitute a bar to an election.'A. statement of the Regional Director, introduced' into evidenceat the Bearing, indicates that the A. F. of L. represents a substan-tial number of 'employees in the unit hereinafter found appropriate.2We 'nd that a' question affecting commerce has arisen concerning'the ,representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allemployees of the Company at its Fitchburg, Massachusetts, plant,excluding office help, executives, foremen, working foremen, firemen,truck drivers, and shipping clerks,. constitute a unit appropriate forthe purposes of,collective bargaining within the meaning of Section9 .(b) of the Act.3V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be 'resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.iSeeMatter of Aiiway-Electiic Appliance CorporationandInternational Union, UnitedAutomobile, Aricraft d Agricultural Implement Workers of America, Local 12, (CIO), 41N L R B 1239,Matter of McKesson& Robbins,Inc, Faller-Morrison DivisionandWare-house and Distribution TVorkeis Union, Local 20S, I LW. U (CIO)andMiscellaneouslVaiehouseinen's Union Local #781, I B T of A (A. F. L ), 42 NL It B 1297'The Regional Director repotted that the A F of L had submitted to hun 71 signedauthorization 'cards, of which '60 were dated January 1943, 4 dated December 1942, 1 datedNovember (year unspecified), and 6 undated, that 57 of the cards appeared to bear thegenuine, oiigmal signatures of persons whose names are on the Company's pay roll ofJanuary 20, 1943, containing 79 navies in the appropriate unit.The C. I 0 contends that the addition of 28 new employees and thelossof 10 to 15old employees has so changed the situation since the report ot'the Regional Director thatthe A F of L has not shown a sufficient interest to support the petition filed herein.Wefind no merit in this contention.As we have stated on numerous occasions, the Board doesnot require that a petitioning union seeking an election submit evidence of majorityrepresentation among employees in an appropriate unit, but that it show a substantialrepresentation to raise the possibility that a bargaining representative may be selectedin an election and that therefore an election directed by the Board would not be a vainprocedureSeeMatter of OtlahoraGasd Electric CompanyandInternational Brother-hoor'of ElectricalWorkersof Oklahoma City, Local B-11J11, 42 N.L. R. B. 750 ;Matter ofA Y. Sislonand Garrison Siskin, doingbusiness as RII Siikrai&-Sons andOrganising Committee (CIO),41 N. L. R B. 187, and cases cited therein.The C. I. O. did not present any evidence of membership but relied upon its contractwith the Company as evidence of its interest in the proceeding9This is substantially the same unit covered by the C. 1 O. contract referred to above. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARD'.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of Natior;al,LaborRelations Board Rules and Regulations-Series 2, as amended; it isherebyDIRECTEDthat, as part of the investigationto ascertain repre-sentatives for the purposes of collective bargaining with Angel Nov-elty Company, Fitchburg,Massachusetts,an electionby secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 10, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, who'were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding employees who have since quit or been discharged for cause,to determine whether they desire- to be represented by Upholsterers'InternationalUnion of North America, A. F. of L., or by UnitedFurnitureWorkers of America, Local 154, (CIO),for the purposesof collective bargaining,or by neither.